Title: To George Washington from Richard Dobbs Spaight, 8 February 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            No. Carola New Bern 8th Feby 1794
          
          By the last post I received the Secretary of Wars letter of the 21st Jany 1794.
          At the time the legislature passed the resolutions which I did myself the honor to
            transmit you on the 6th July last they had grounds to apprehend
            an attack on our frontiers by the Indians. they had from the representations made to me
            in novem: been in the habit during the Summer and fall of committing depredations on the
            property of the Citizens of this State, and we had reason to
            think, after the attack made on the Indians by the Militia of the territory South of the
            Ohio under the command of general Sevier that they would have committed hostilities on
            our frontiers.
          As soon as a peace is made with the Cherokees by Governor Blount and our frontier is in
            a state of safety the Scouts now in service can be discharged.
          I enclose you a copy of my orders to Colo. David Vance: you will perceive that they are
            conformable to the Secretary of Wars letter to me and the resolutions of the General
              Assembly. I have the honor &c.
          
            R.D.S.
          
        